 YAOHAN OF CALIFORNIA, INC.Yaohan of California, Inc.' and United Food andCommercial Workers Union, Local 1288, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO,2Petitioner. Case 32-RC-922September 24, 1980DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 20, 1980, the Acting Regional Di-rector for Region 32 issued a Decision and Direc-tion of Election in the above-entitled proceeding inwhich he found that the petitioned-for unit of gro-cery employees is an appropriate unit for the pur-poses of collective bargaining. In so doing, theActing Regional Director rejected the Employer'sposition that only a storewide unit is appropriate.Thereafter, in accord with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Acting RegionalDirector's decision, and the Petitioner filed a briefin opposition thereto. By telegraphic order datedMarch 28, 1980, the National Labor RelationsBoard granted the Employer's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review andmakes the following findings:The Employer operates a retail grocery store inFresno, California. It employs approximately 37employees in eight functional areas of the store:meat department, fish department, delicatessen,produce department, grocery department, check-out, snackbar, and office. There is no history ofcollective bargaining. The Acting Regional Direc-tor found appropriate a unit of grocery employees,including stock clerks, courtesy clerks, checkers,produce clerks, and custodian, but excluding meat,fish, and delicatessen department employees, snack-bar employees, confidential employees, guards andsupervisors as defined in the Act.3' The name of the Employer is as it appears in the petition and thenotice of representation hearing. The Acting Regional Director's decisionand the telegraphic order herein referred to the Employer as "Yoahan."2 The name of the Petitioner appears as amended at the hearing.3 As the record does not show what functions the bookkeeper per-forms, the Acting Regional Director made no determination as to herunit placement but allowed her to vote subject to challenge.252 NLRB No. 50Two butchers and two clerks work in the meatdepartment. The butchers work exclusively withboxed or precut beef, pork, and chicken; they donot handle sides or quarters of beef. The boxedbeef requires cutting and trimming for display andpreparation of special orders but does not requirethe exercise of more difficult butchering tasks. TheEmployer has no apprenticeship or formal trainingprogram. The meat clerks primarily take customerorders, weigh and wrap products, and arrangemeat displays in the grocery area. They spend ap-proximately 20 percent of their time assisting in thefish and delicatessen departments; meat departmentemployees do not generally substitute in other de-partments.There are four clerks in the fish department whoperform over-the-counter sales, display fish, andtake and wrap customer orders. About 30 percentof the fish sold is cut to order, primarily by the su-pervisor. The fish department clerks spend approxi-mately 20 percent of their time substituting formeat and delicatessen clerks; they do not help inthe grocery department.There are four clerks inthe delicatessen department who are engaged inover-the-counter sales and the preparation of foodsold both in the delicatessen and in the snackbar.Some of the supplies are from the grocery area.One clerk divides her day between the delicatessendepartment and the snackbar. The clerks spend ap-proximately 20 percent of their time working in themeat and fish departments. In preparation for thestore's opening, delicatessen clerks assisted in thegrocery area; they have not done so since.There are four waitresses, one cook, and a part-time dishwasher in the snackbar. As indicatedabove, one of the waitresses splits her time withthe delicatessen department. Waitresses are prohib-ited from receiving tips. A separate accountingsystem is used for the snackbar, and a separate cashregister is used for customer purchases. Some ofthe food served in the snackbar is prepared by thedelicatessen department. Other than the dual-func-tion waitress, there is no interchange of employeesbetween the snackbar and other departments.Included in the unit found appropriate by theActing Regional Director are two produce clerks,four stock clerks, five checkers, three courtesyclerks, and the custodian. The two produce clerkswork in the general grocery area and are responsi-ble for displaying the produce, assisting customers,and keeping the produce area clean. They do notwork in any other departments of the store. Thefour stock clerks in the grocery department stock,mark, and display grocery products. The recorddoes not show if they work outside their depart-ment, but it does show that they do not work in309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe excluded departments. The checkers operatethe cash registers, and the courtesy clerks sack gro-ceries and deliver groceries to customers' cars. Therecord does not show how much time, if any, theywork outside their department. The custodianworks throughout the store.The Employer's general manager is in overallcharge of the store and has primary authority tohire and fire employees, to schedule hours, and toauthorize overtime. In addition, there are four su-pervisors respectively in charge of the followingemployees: (1) meat, fish, delicatessen, and produceemployees; (2) grocery department employees; (3)checkout area and snackbar employees; and (4)office and accounting employees.The Acting Regional Director found that themeat department employees lacked a sufficientcommunity of interest with the grocery employeeson the basis of the physical separation of theirwork area, their differently colored uniforms, theirperformance of different tasks and skills, and theirminimum contact and absence of interchange withgrocery employees. The Acting Regional Director,in excluding the fish and delicatessen departmentemployees, found that their interests were moreclosely aligned with the meat department employ-ees than with the grocery employees based on theproximity of their departments, their common su-pervision, the interchange of employees among thethree departments, the similarity of their uniforms,and some similarity of skills in the meat and fishdepartments. In excluding the snackbar employees,the Acting Regional Director relied on their sepa-rate work area and their lack of interchange withgrocery employees. He also noted the contact be-tween snackbar employees and delicatessen em-ployees and the assignment of the dual-functionwaitress.As is evident, determination of whether the gro-cery employees constitute a separate appropriatebargaining unit depends ultimately on whether themeat department employees possess a separate anddistinct community of interest. The Board has oftenfound in recent years that meat department em-ployees of grocery stores have a distinguishablecommunity of interest,4but it has done so on the4 See, e.g., Buehler's Food Markets, Incorporated, 232 NLRB 785 (1977);R-N Market, Inc., 190 NLRB 292 (1971); Allied Super Markets Inc..Allied Discount Foods Division, 167 NLRB 361 (1967); Big Y Supermarkets,161 NLRB 1263 (1966); Priced-Less Discount Foods Inc., d/b/a Payless,basis of both their separate identity (e.g., separatework areas, etc.) and their special skills. Thus, inR-N Market, Inc., the Board emphasized that theseparate interests of the meat department employ-ees were underscored by the fact that the employeroperated a custom cut system which "requires theservices of two highly skilled meatcutters." Here,however, the meat department employees do notexercise the highly skilled specialized tasks tradi-tionally performed by butchers and meatcutters,but work with boxed meats requiring significantlyless specialized skill. The traditional skilled work isinstead performed by the meat distributor at itspacking house.For the foregoing reasons we find that the meatdepartment employees do not exercise the tradi-tional meatcutting skills indicative of a separatecommunity of interest and accordingly should beincluded in the unit of grocery employees. Ash-craft's Market, Inc., 246 NLRB No. 68 (1979). Asthe other departments were excluded on the basisof the alignment of their interests with the meat de-partment, the employees in these departments shallalso be included in the unit. Accordingly, we findthe following employees constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time employeesof the Employer's retail food store in Fresno,California, including meat, fish, and delicates-sen department employees, snack bar employ-ees, produce clerks, stock clerks, checkers,courtesy clerks, and custodian; excluding allconfidential employees, guards, and supervi-sors as defined in the Act.DIRECTIONIt is hereby directed that, as part of the investi-gation to ascertain a representative for the purposesof collective bargaining among certain employeesemployed by Yaohan of California, Inc., in the ap-propriate unit, the Regional Director for Region 32shall, at a date to be determinated by him, openand count the impounded ballots and, thereafterprepare and cause to be served on the parties atally of ballots, upon the basis of which he shalltake such further action as he deems appropriate.157 NLRB 1143 (1966); Mock Road Super Duper, Inc., 156 NLRB 983(1966).310